Title: Martin Van Buren to James Madison, 30 July 1830
From: Van Buren, Martin
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Saratoga Springs
                                
                                 July 30th 1830
                            
                        
                        
                        Your very acceptable letter reached me at this place— of course unopened. I thank
                            you kindly for the Suggestions it contains & hope to be able to make them useful. If you have any choice as to the
                            course which may be pursued by the President, in regard to the misconstruction of your Veto to the Bill for the
                            disposition of the Bonus had from the Bank of the United States I wish you had intimated it. It would I know be most
                            agreeable to the President to write that which would prove most acceptable to yourself.
                        The point which perplexes me most in regard to the general subject, is, to lay down & describe some
                            general rule for our government, in sanctioning appropriations for Light Houses, Harbors, Rivers & connected with
                            foreign commerce, which will not, either in turns, or by parity of reasoning embrace those which it is desirable to avoid–
                            at least for the present. If without unreasonably taxing yourself, you should at any time between this & fall be able to
                            give me any further hints upon this, or any other branch of the Subject, you will besides doing a public Service, greatly
                            increase the personal obligation already conferred upon me. Desiring to be kindly remembered to Mrs. Madison I remain Sir
                            with sincere [wishes] for your health & happiness Your friend & obdt. Servt
                        
                        
                            
                                M. Van Buren
                            
                        
                    